Title: To Thomas Jefferson from George Washington, 19 June 1790
From: Washington, George
To: Jefferson, Thomas



Saturday June 19th. 1790

The enclosed Letters and documents from Mr. Gouvr. Morris are sent for the perusal of the Secretary of State.
The private letters from the Marquis de la Fayette and Mr. Payne he also gives Mr. Jefferson a sight of; because there are some ideas in the latter which are new, and in the former, general information respecting the Affairs of France, which, by being compar’d with other Accounts may (though not of very late date, but from the respectibility of the authority) enable one to form a better judgment of the situation of things in that Country, than they could do from any single relation of them.
